             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


SARAH A. F.,

                       Plaintiff,
           v.                                   Civil Action No.
                                                5:18-CV-681 (DEP)

COMMISSIONER OF SOCIAL SECURITY,


                       Defendant.


APPEARANCES:                        OF COUNSEL:

FOR PLAINTIFF

CONBOY, McKAY LAW FIRM              LAWRENCE D. HASSELER, ESQ.
307 State Street
Carthage, New York 13619

FOR DEFENDANT

HON. GRANT C. JAQUITH               ANDREEA L. LECHLEITNER, ESQ.
United States Attorney for the      Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff
seeks judicial review of an adverse administrative determination by the

Acting Commissioner, pursuant to 42 U.S.C. ' 405(g), are cross-motions

for judgment on the pleadings. 1 Oral argument was conducted in

connection with those motions on December 11, 2018, during a telephone

conference held on the record. At the close of argument, I issued a bench

decision in which, after applying the requisite deferential review standard, I

found that the Acting Commissioner=s determination did not result from the

application of proper legal principles and is not supported by substantial

evidence, providing further detail regarding my reasoning and addressing

the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby

      ORDERED, as follows:

      1)     Plaintiff=s motion for judgment on the pleadings is GRANTED.

      2)     The Acting Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
Social Security Act, is VACATED.

      3)    The matter is hereby REMANDED to the Acting

Commissioner, without a directed finding of disability, for further

proceedings consistent with this determination.

      4)    The clerk is respectfully directed to enter judgment, based

upon this determination, remanding the matter to the Acting Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      December 11, 2018
            Syracuse, NY




                                      3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------x
SARAH A. F.,

                             Plaintiff,
vs.                           5:18-CV-681

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.
--------------------------------------------x
      Transcript of a Decision held during a

Telephone Conference on December 11, 2018, at the
James Hanley Federal Building, 100 South Clinton

Street, Syracuse, New York, the HONORABLE DAVID E.

PEEBLES, United States Magistrate Judge, Presiding.


                     A P P E A R A N C E S

                        (By Telephone)
For Plaintiff:       CONBOY, McKAY LAW FIRM
                     Attorneys at Law
                     307 State Street
                     Carthage, New York 13619
                       BY: LAWRENCE D. HASSELER, ESQ.

For Defendant:       SOCIAL SECURITY ADMINISTRATION
                     Office of Regional General Counsel
                     Region II
                     26 Federal Plaza - Room 3904
                     New York, New York 10278
                       BY: ANDREA L. LECHLEITNER, ESQ.


                Jodi L. Hibbard, RPR, CSR, CRR
             Official United States Court Reporter
                    100 South Clinton Street
                 Syracuse, New York 13261-7367
                         (315) 234-8547
                                                                  12


1                    (In Chambers, Counsel present by telephone.)
2               THE COURT:   So I have before me a request for

3    judicial review of an adverse determination by the Acting

4    Commissioner pursuant to 42 United States Code Section
5    405(g).

6               The background is as follows:   Plaintiff was born

7    in April of 1974 and is currently 44 years old.   She resides
8    in Black River, New York in a three-bedroom apartment.      The

9    plaintiff apparently is now separated from her second
10   husband.   She lives with two young daughters who were 9 and

11   11 years old at the time of the hearing in this matter.      She

12   also has an adult son that apparently does not reside with
13   her.   Plaintiff is a high school graduate.   She drives.

14              She last worked in 2013 according to her.   She

15   worked as an office manager in a car dealership that
16   apparently her husband had some ownership interest in from

17   2006 to 2013.   She also, prior to that, was an office manager
18   in an insurance company, a manager at a Gander Mountain

19   store, and an inventory manager at West Marine.   The -- I

20   know the Commissioner has said that it appears from medical
21   records that she worked in 2014, I've reviewed those records

22   at 291, 297, 321, and 336.    They appear to just, in my view,

23   repeat from prior notes of treatment dates, without really
24   getting new information from the plaintiff, and at one,

25   that's 309 that was cited by the Commissioner, she actually



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                 13


1    describes herself as a homemaker.   So it doesn't appear to me
2    convincing that she worked in 2014.   If she did, it was only

3    the first couple or three months and I think she testified at

4    the hearing that she worked from home at the end of her
5    employment.

6               In any event, medically she suffers from several

7    conditions that have been diagnosed including obesity,
8    degenerative disk disease of the cervical, thoracic, and

9    lumbar levels, and she describes her pain as having begun in
10   2013.   For that she was on Percocet but is not currently on

11   any prescription medication.   She has been diagnosed as

12   suffering from fibromyalgia, and has been prescribed Cymbalta
13   in the past, Lyrica was also tried.

14              She has had testing, including spinal x-ray on

15   November 5, 2014, to determine whether there is any
16   inflammatory arthritis contributing to her pain and it was at

17   520 and that was negative.   For her arthritis she has sought
18   out various treatment providers including -- well, let me

19   finish.   She also suffers from migraines, she describes them

20   as persisting three times per month, that's at page 208.    She
21   has undergone Botox treatments and describes those treatments

22   as helping tremendously.   That's also at 208.   She has -- her

23   primary health care provider is through Samaritan Family
24   Health Center including Nurse Practitioners Sonja Pierce and

25   Sharen Yaworski.



                 JODI L. HIBBARD, RPR, CRR, CSR
                         (315) 234-8547
                                                                  14


1             She has received treatment for her fibromyalgia and
2    migraines from North Country Neurology including from

3    Dr. Abdul Latif and Dr. Mohsin Ali.   She also has received

4    treatment through the Arthritis Health Association, Dr. Ramzi
5    Khairallah.    Dr. Khairallah has opined that her fibromyalgia

6    accounts for most of the pain she experiences including at

7    379, 496, and 505 of the administrative transcript.
8             Plaintiff has undergone injections.    She at one

9    point was using a cane, at the -- as needed, as directed by
10   her primary health provider, that's at 202 to 204, although

11   at the hearing at page 42 she testified she did not use an

12   assistive device.    She also uses a TENS unit three to four
13   times per week, that's at page 46.

14            Plaintiff has also undergone physical therapy from

15   April of 2015 to June of 2015.    She underwent treatment at
16   Pain Solutions of Northern New York, Dr. Bhupinder Bolla.

17   She has been to the Samaritan Medicine -- Pain Clinic, and in
18   2016, went to the Mayo Clinic for pain treatment.

19            She has been on Percocet in the past, Cymbalta,

20   Neurontin, Effexor, Depakote, trazodone, Ambien or zolpidem,
21   Imitrex and Zofran.

22            She has some mental conditions including depression

23   and anxiety.    According to Dr. Melcher, the consultative
24   examiner, at page 528, she underwent six treatments through

25   the Northern New York Behavioral Health Center, Dr. Jeffrey



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                               15


1    Aronowitz, from July of 2013 to October of 2013.    At the time
2    of the hearing she was not undergoing any mental health

3    treatment claiming payment issues.

4             In terms of daily activities, plaintiff shops,
5    cooks, does some chores with help, can take care of her

6    personal hygiene, cleans, does laundry, watches television,

7    listens to music, reads, and works on the computer.
8             In terms of procedural history, plaintiff applied

9    for Title II Disability Insurance benefits on November 15,
10   2014, alleging an onset date of February 8, 2013.

11   Administrative Law Judge John P. Ramos conducted a hearing on

12   February 13, 2017 to address the application for benefits.
13            ALJ Ramos issued a decision on March 23, 2017

14   finding that plaintiff was not disabled at the relevant times

15   and therefore not entitled to the benefits sought.
16            That became a final determination of the agency on

17   May 25, 2018 when the Social Security Administration Appeals
18   Council denied plaintiff's request for review.

19            In his decision, ALJ Ramos applied the familiar

20   five-step test for determining disability.
21            At step one, he concluded that plaintiff had not

22   engaged in substantial gainful activity since February 8,

23   2013.
24            At step two, he concluded that plaintiff does

25   suffer from severe impairments that provide more than minimal



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                16


1    limitations on the ability to perform work-related functions,
2    including fibromyalgia, migraine headaches, degenerative disk

3    disease of the cervical, thoracic, and lumbar spine,

4    depressive disorder, and anxiety disorder.
5             Proceeding to step three, ALJ Ramos concluded that

6    plaintiff's conditions did not meet or medically equal any of

7    the listed presumptively disabling conditions set forth in
8    the medical -- I'm sorry, in the Commissioner's regulations,

9    considering specifically Listings 1.04, 12.04, and 12.06.
10            He then concluded, after surveying the record

11   evidence, that plaintiff retains the residual functional

12   capacity or RFC to perform sedentary work, subject to the
13   following limitations:   The claimant retains the ability to

14   understand and follow simple instructions and directions,

15   perform simple tasks with supervision and independently,
16   maintain attention and concentration for simple tasks, and

17   regularly attend to a routine and maintain a schedule.   She
18   can relate to and interact with others to the extent

19   necessary to perform simple tasks, and she can handle

20   reasonable levels of simple work-related stress in that she
21   can make decisions directly related to the performance of

22   simple work and handle usual workplace changes and

23   interactions associated with simple work.
24            At step four, applying that residual functional

25   capacity, ALJ Ramos concluded that plaintiff is incapable of



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                 17


1    performing her past relevant work as an inventory manager and
2    office manager.

3             At step five, applying the medical vocational

4    guidelines and specifically Rule 201.28, the ALJ concluded
5    that plaintiff is not disabled and therefore ineligible for

6    the benefits sought.

7             As you know, my task is limited and the scope of
8    review deferential.    I must determine whether correct legal

9    principles were applied and whether the determination is
10   supported by substantial evidence.

11            I have to say that I find this to be a difficult

12   case, as I think most fibromyalgia cases are.   Fibromyalgia
13   has been described by many courts, including the Seventh

14   Circuit in Sarchet v. Chater, 78 F.3d 305, as well as the

15   Second Circuit in its decision in Green-Younger v. Barnhart
16   at 335 F.3d 99.   One of the difficulties of course of

17   fibromyalgia, as the Seventh Circuit noted in Sarchet, is
18   that its symptoms are entirely subjective.   There are no

19   laboratory tests for the presence or severity of

20   fibromyalgia.   And so the Commissioner has issued SSR 12-2p
21   to give guidance as to how the fibromyalgia should be -- the

22   claim of fibromyalgia should be analyzed.

23            In this case, it's clear that the diagnosis at
24   least of Dr. Khairallah supports and complies with SSR 12-2p

25   as providing a medically determinable diagnosis of



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                18


1    fibromyalgia.   The question then of course becomes what are
2    its limitations.   The fact that a mere diagnosis of

3    fibromyalgia exists does not render the plaintiff

4    automatically disabled.   But the -- the SSR goes on to
5    provide that when there is insufficient evidence to determine

6    whether a person has fibromyalgia or is disabled, the agency

7    will take one or more actions to try to resolve the
8    insufficiency and one of those is to recontact the person's

9    treating or other sources to see if the information we need
10   is available.

11            In this case, I simply don't think that there is

12   the type of robust analysis, particularly of the opinions of
13   Dr. Latif and Dr. Khairallah who are not even mentioned by

14   name, that I would expect to see.   And this is of course an

15   administrative law judge I have a great deal of respect for,
16   ALJ Ramos is a seasoned ALJ, but in this case I think he

17   should have had a better discussion of Dr. Khairallah's notes
18   which clearly support the diagnosis and the existence of the

19   requisite number of trigger points.   In fact, even

20   Dr. Lorensen indicates that there are, I'm not sure quite I
21   understand how to interpret it, but Dr. Lorensen said 10 plus

22   trigger points I think in her opinion at page 523.     And I

23   guess I would say that I would have to caution -- the courts
24   are very clear that caution should be applied when a one-time

25   consultative exam is being used to override the opinions of a



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                19


1    treating source, and it's particularly true in fibromyalgia
2    which is elusive, comes and goes, good days, bad days.    And

3    the -- because of the nature of both the migraines and more

4    importantly the fibromyalgia, I think that it is, it was
5    improper for the administrative law judge to discount

6    Dr. Ali's medical source statement by saying that it is not

7    supported by objective evidence.   Dr. Ali, although he
8    primarily treated the migraines, he worked with Dr. Latif

9    hand in hand and presumably is well aware of the medical
10   treatment notes concerning the plaintiff's fibromyalgia.

11            I also am a little concerned because the plaintiff

12   was found to have a severe impairment in the form of
13   migraines but yet there's no discussion as to whether that

14   impairment factored into the RFC and there are no apparent

15   limitations in the RFC that one could attribute to the
16   migraine headaches.

17            The vocational expert issue I think is less of a
18   concern to me if the RFC determination is proper.    I think

19   SSR 85-15 supports the notion that application of the grids

20   was proper because of plaintiff's lack of any significant
21   limitations that would erode the job base for simple work

22   based on SSR 85-15.

23            So in sum, I think this is a matter that should be
24   returned to the agency, there's no persuasive evidence of

25   disability so I will order that the Commissioner's



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                              20


1    determination be vacated and the matter be remanded for a
2    more thorough and careful consideration of plaintiff's

3    fibromyalgia and Dr. Khairallah's and Dr. Ali and Dr. Latif's

4    evidence and perhaps the requirement that they be recontacted
5    for a medical source statement.

6             Thank you both for excellent presentations, hope

7    you have a good day, and happy holidays.
8             MR. HASSELER:   Thank you, your Honor.

9             MS. LECHLEITNER:   Thank you, same to you.
10                 (Proceedings Adjourned, 10:32 a.m.)

11

12
13

14

15
16

17
18

19

20
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
1                  CERTIFICATE OF OFFICIAL REPORTER
2

3

4        I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5    Official Realtime Court Reporter, in and for the

6    United States District Court for the Northern

7    District of New York, DO HEREBY CERTIFY that
8    pursuant to Section 753, Title 28, United States

9    Code, that the foregoing is a true and correct
10   transcript of the stenographically reported

11   proceedings held in the above-entitled matter and

12   that the transcript page format is in conformance
13   with the regulations of the Judicial Conference of

14   the United States.

15
16                        Dated this 11th day of December, 2018.

17
18

19                                /S/ JODI L. HIBBARD

20                                JODI L. HIBBARD, RPR, CRR, CSR
                                  Official U.S. Court Reporter
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
